Citation Nr: 0728059	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of cervical spine fusion, currently evaluated as 20 
percent disabling.
 
2.  Entitlement to an increased disability rating for 
residuals of right knee trauma, currently evaluated as 
noncompensably (0 percent) disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

The veteran served on active duty from February 1993 to June 
1993 and from November 19, 2001 to November 22, 2001, as well 
as served with the Air National Guard of Michigan from 1994 
to 1997.  

In December 2006, the veteran and his representative 
presented testimony at a hearing at the RO before the 
undersigned Acting Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's claims 
file. 

Issues not on appeal

The July 2004 rating decision granted service connection for 
status post cervical spine fusion, evaluated as 10 percent 
disabling effective December 29, 2003, the date of the 
veteran's claim; granted service connection for hearing loss 
and tinnitus; granted service connection for residuals of 
right knee trauma, evaluated as noncompensably (0 percent) 
disabling; and, denied service connection for a left wrist 
condition and a left eye disorder.  In a January 2005 VA Form 
9 formal appeal, the veteran appealed only the issues of 
increased disability ratings for status post cervical spine 
fusion and residuals of right knee trauma.  None of the other 
issues are in appellate status.  See 38 C.F.R. § 20.202 
(2006).  Thus, they will be addressed no further herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for remand

With regard to the claim for an increased disability rating 
for status post cervical spine fusion, the Board notes that 
the veteran originally underwent surgeries on October 15, 
2002 and May 7, 2003.  Both of those surgeries preceded the 
April 14, 2004 VA compensation and pension examination and 
were of record and considered by the VA examiner prior to the 
preparation of the examination report.  However, record 
evidence shows that on August 19, 2005, the veteran underwent 
a cervical foraminotomy C5-6 and C6-7 right.  The veteran 
testified at the December 2006 hearing that he was 
experiencing numbness in his fingers since the August 2005 
surgery.  See hearing transcript, page 6.

With regard to the veteran's right knee condition, the Board 
notes that the April 2004 examiner reported that the 
veteran's right knee was stable and that the veteran did not 
complain of instability.  However, during the December 2006 
hearing the veteran testified that on a regular basis his 
knee feels as though it will buckle when he goes down stairs.  
See hearing transcript, pages11 and 12.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Moreover, where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination].  

In this case, the VA examination is more than three years 
old.  Since the examination the veteran has had a surgical 
procedure on his cervical spine and reports neurological 
deterioration that may be associated with his service-
connected cervical condition, and he reports that his right 
knee has frequent periods of instability, particularly when 
ascending or descending stairs.  Therefore, the Board is of 
the opinion that a more recent VA examination is in order in 
this case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected residuals 
of right knee trauma and residuals of cervical spine fusion.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of right knee trauma and 
residuals of cervical spine fusion 
disabilities.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service-connected 
disabilities.  The examiner should report 
all signs and symptoms necessary for 
rating the veteran's right knee and 
cervical spine disabilities under the 
rating criteria.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  The 
examiner's report should be associated 
with the veteran's claims folder.

2.  Following the above, VBA should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



